                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                                    Court Minutes and Order
HEARING DATE: January 21, 2021
JUDGE:        Brett H. Ludwig
CASE NO.:     20-cv-0453-BHL
CASE NAME:    Kornowski v. Metalcraft of Mayville Inc
MATTER:       Status Conference
APPEARANCES:  Larry A Johnson, Attorney for Plaintiff
              Ronald S Stadler and Thomas P Krukowski, Attorneys for Defendant
TIME:         11:30 a.m. – 11:50 a.m.
COURTROOM DEPUTY: Melissa P.
               AUDIO OF THIS HEARING IS AT ECF NO. 28


       The Court heard argument on plaintiff’s motion to dismiss the case with prejudice and on
defendant’s motion for attorneys’ fees. The Court denied defendant’s motion for fees because
the case had only been pending a short time before the issue arose, plaintiff promptly responded
to defendant’s Rule 11 safe harbor letter, and plaintiff’s conduct did not unreasonably and
vexatiously multiply proceedings. See 28 U.S.C. §1927. The Court granted plaintiff’s motion
to dismiss, with prejudice and without conditions, for the same reasons. Accordingly,

       IT IS HEREBY ORDERED that defendant’s motion for attorneys’ fees, ECF No. 15, is
DENIED.

       IT IS FURTHER ORDERED that plaintiff’s motion to dismiss, ECF No. 11, is
GRANTED. The case is DISMISSED with prejudice.


       Dated at Milwaukee, Wisconsin on January 21, 2021.
                                                      s/ Brett H. Ludwig
                                                      BRETT H. LUDWIG
                                                      United States District Judge




         Case 2:20-cv-00453-BHL Filed 01/21/21 Page 1 of 1 Document 29
